Order entered April 22, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-12-01610-CV

                     SHENITRA WILLIAMS, INDIVIDUALLY,
               AND AS NEXT FRIEND OF R.W., III, A MINOR, Appellant

                                                V.

         ADVENTURE HOLDINGS, L.L.C., D/B/A AMAZING JAKES, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-03596-2011

                                            ORDER
       Before the Court is appellee Adventure Holdings, L.L.C., d/b/a Amazing Jakes’s April 3,

2013 motion to dismiss the appeal, which was included in its brief.

       The Court DENIES appellee Adventure Holdings, L.L.C., d/b/a Amazing Jakes’s April

3, 2013 motion to dismiss the appeal.

                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE